Cole, Judge,
dissenting.
It is, of course, entirely correct that in the practice before the United States Customs Court the law definitely provides that “A division of the court deciding a case or a single judge deciding an' appeal for a reappraisement may, upon the motion of either party made within thrity days next after such decision, grant a rehearing or retrial of such case when in the opinion of such division or single judge the ends of justice so require.” Section 518, Tariff Act of 1930. [19 U. S. C. sec. 1518; see also 28 U. S. C. sec. 296 (9)].
The law also provides in the practice before this court, 28 U. S. C. sec. 310, as follows:
If the importer * * * or the collector or Secretary of the Treasury, shall be: dissatisfied with the decision of the United States Customs Court as to the construction of the law and the facts respecting the classification of such merchandise- and the rate of duty imposed thereon under such classification, or with any other appealable decision of said Court, they, or either of them, may, within sixty days next after the entry of such decree or judgment, and not afterwards, apply to the Court of Customs and Patent Appeals for a review of the questions of law and fact involved in such decision. * * * Thereupon the court shall immediately order the United States Customs Court to transmit to said court the record and evidence taken by them, together with the certified statement of the facts involved in the case and their decision thereon; * * * [Italics supplied.]
It will he seen, therefore, that a conflict develops when proper respect is directed to the meaning of both statutes. When this court obtains jurisdiction of an appeal, as hereinbefore quoted, certainly it means that all the papers and records of every kind and description pertaining to the litigation become the property of this court pending such appeal, and the United States Customs Court is left without anything whatsoever in the premises. That requirement *206is both supported and emphasized in Rule 17 of this court which reads:
Upon the filing of said petition for review, a process which shall be called á mandate shall issue to said United States Customs Court directing said court to transmit to this court the records and evidence.of the proceedings taken and¡had by it, together with a certified statement of the facts involved in the case and the decision thereon, together with all samples and exhibits used before it. In all eases in which a motion for rehearing was made before the United Stats Customs Court, such motion and all affidavits in support thereof or in opposition thereto, shall be certified to be a part of the record in the ease. Such a mandate shall be made returnable in 30 days, and the time for said return may be extended, upon application to the court or a judge thereof, at chambers, and upon good cause shown. [Italics supplied.]
When a motion for rehearing is filed in the Customs Court within the thirty day period, fairness and justice suggest that the Customs Court should have the record in the case before them in disposing of that motion. To that end, I feel that should such a situation develop, this court, immediately upon application, would direct the papers to be returned to the Customs Court and thereafter, should the original judgment then the subject of the appeal be modified in any way, such fact should be appropriately brought to the attention of this court as part of the pending proceedings or of a subsequent and additional appeal.
Where ambiguity exists between two statutes, there is, as is evident in this instance, an effort by the court to reconcile the same and have the appropriate tribunal resort to the most expeditious and practical procedure. Such, I am sure, prompted the majority in chartering the course for the future in proceedings of this character. My own feeling is that the law should be amended to remove the existing conflict in a way comparable to the action taken following the decision in the Fiske case, sufra.
I must respectfully dissent.
O’Connell, J., concurs.